     Case 2:19-cv-09540-CJB-MBN Document 18 Filed 09/13/19 Page 1 of 8



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


   CRESCENT CITY SURGICAL                              CIVIL ACTION
   CENTRE

   VERSUS                                              No.: 19-9540

   HUMANA HEALTH BENEFIT                               SECTION: “J” (5)
   PLAN OF LOUISIANA, INC.,
   ET AL.

                              ORDER & REASONS

           Before the Court is a Motion to Remand (Rec. Doc. 4) filed by Plaintiff

Crescent City Surgical Centre (“Crescent”) on April 18, 2019. Defendants, Humana

Health Benefit Plan of Louisiana, Inc., Humana Health Plan, Inc., and Humana

Insurance Company (collectively referred to as “Humana”), filed an opposition

response on April 30, 2019 (Rec. Doc. 10). Crescent then filed a reply on May 7, 2019

(Rec. Doc. 15). Having considered the briefs, the parties’ submissions, the record,

and the applicable law, the Court finds, for the reasons expressed below, that the

Motion to Remand should be GRANTED.

                   FACTS AND PROCEDURAL BACKGROUND

      Crescent initially filed this action on October 5, 2018 in Louisiana’s 24th

Judicial District in Jefferson Parish. After six months of state court litigation,

Humana removed the case to this Court on April 18, 2019.

      Crescent is a medical provider in Jefferson Parish. (Rec. Doc. 1-3). Humana is

a health insurance company. Crescent’s complaint in state court alleged state law

claims such as breach of contract, fraud, and negligent misrepresentation. Crescent
      Case 2:19-cv-09540-CJB-MBN Document 18 Filed 09/13/19 Page 2 of 8



repeatedly and exhaustively disclaims any and all potential claims under federal law,

as well as any derivative claims it may have on behalf of its clients. Id.

      All of Crescent’s claims arise from the same basic set of facts. Although

Crescent is not an “in-network” provider under Humana’s insurance plans, it

regularly provides medical care to Humana customers. As part of this arrangement,

Humana utilizes an online portal at humana.com to confirm coverage and

communicate to Crescent the portion of Crescent’s patients’ medical bill that Humana

will pay. Crescent alleges that beginning in 2011 Humana started paying them

significantly less than what it represented on the web portal. Id.

      In its answer, Humana asserted Employee Retirement Income Security Act of

1974 (“ERISA”), 29 U.S.C. § 1001 et seq.,. preemption as an affirmative defense. Id

at 32. However, it did not seek to remove until it received patient files from Crescent

on March 27, 2019. (Rec. Doc. No. 10 at 3-4). Included in the patient files were copies

of “Patient Agreements” that Crescent had executed with its patients. The “Patient

Agreements” contained an assignment to Crescent of patients’ reimbursement rights

under ERISA. Humana used the discovery of the ERISA assignments in the “Patient

Agreements” as its basis for removal. Id.

                             PARTIES’ ARGUMENTS

      Crescent presents two arguments in support of its Motion to Remand. First,

Crescent argues that Humana’s removal was untimely because it was more than

thirty days after the initial complaint in state court. Second, Crescent asserts that




                                            2
      Case 2:19-cv-09540-CJB-MBN Document 18 Filed 09/13/19 Page 3 of 8



there is no federal question jurisdiction here. Specifically, Crescent refutes Humana’s

assertion that ERISA preemption gives rise to federal jurisdiction over this matter.

      As to Crescent’s first argument, Humana counters that its removal was timely,

because it removed the case within thirty days of discovering the basis for removal.

Furthermore, Humana states that ERISA preemption does apply to Crescent’s

claims, and therefore federal jurisdiction exists over them.

                    LEGAL STANDARD AND DISCUSSION

      Crescent seeks remand for lack of subject matter jurisdiction and untimely

removal. Because the Court finds it lacks subject matter jurisdiction in this case, it

is not necessary to address the issue of timeliness.

      A. Subject Matter Jurisdiction


      Federal District Courts have original subject matter jurisdiction over all cases

“arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. §

1331. The existence of such jurisdiction is determined solely by analyzing whether

“the Plaintiff’s well-pleaded complaint raises issues of federal law.” Metro. Life. Ins.

Co. v. Taylor, 481 U.S. 58, 63. Nonetheless, there is an exception to the well-pleaded

complaint rule when federal regulation of a discrete area of law is so complaint that

“any complaint raising this select group of claims is necessarily federal in character.”

Giles v. NYLCare Health Plans, Inc. 172 F.3d, 332 (5th. Cir. 1999). This results in

claim preemption, and all state law claims in this discrete area of law “provide

grounds for a district court’s exercise of jurisdiction upon removal,” regardless of

whether the Plaintiff’s complaint invoked federal law on its face. See id. at 337.



                                           3
        Case 2:19-cv-09540-CJB-MBN Document 18 Filed 09/13/19 Page 4 of 8



         ERISA is one such discrete area of law. McAteer, 514 F. 3d at 416 (“ERISA

provides one such area of complete preemption.”). The Supreme Court provided a two-

pronged analysis for determining ERISA preemption in Aetna Health Inc. v. Davilla,

542 U.S. 200 (2004). A state law claim falls under ERISA preemption if “the

individual is entitled to such coverage only because of the terms of the ERISA-

regulated employee benefit plan, and…no legal duty independent of ERISA or the

plan terms is violated.” Id at 210. 1

         To determine if ERISA preemption exists in this case, this Court finds the

approach taken by several other courts in this District to be informative. Whether

ERISA preemption applies to third-party party health care provider’s claims against

out-of-network insurers “depends precisely on what rights the provider seeks to

enforce and what it alleges has been breached.” Center for Restorative Breast Surgery,

L.L.C. v. Humana Health Benefit Plan of Louisiana, Inc., No. 10-4346, 2011 WL

1103760 at *2 (E.D. La. March 22, 2011) (Fallon, J.) (citing Conn. State Dental Ass'n

v. Anthem Health Plans, Inc., 591 F.3d 1337, 1346–47 (11th Cir.2009)). Put more

precisely, if the health care provider is asserting only claims that arise out of the

insurance company’s failure to pay a specified reimbursement amount, the claim is

not preempted. If, on the other hand, the health care provider’s patients’ claims are

derivative of its patients ERISA claims, and based on the health care provider’s status

as an assignee, then the claims are subject to ERISA preemption. Id.



1
 There are two types of ERISA claims. Claims under § 502 and under § 514 of the ERISA statute. 502 claims are
claims brought by beneficiaries and participants or their assignees. 514 claims are brought by third-parties. Only
claims under 502 are subject to complete ERISA preemption.


                                                         4
      Case 2:19-cv-09540-CJB-MBN Document 18 Filed 09/13/19 Page 5 of 8



       Drawing such a distinction can be particularly difficult when the Plaintiff has

the option to bring both its own claims based on state law as well derivatively bring

its patients claims via an assignment of ERISA rights. What is clear, however, is that

the “mere existence of an assignment of the patient’s rights under the ERISA plan is

jurisdictionally irrelevant so long as the provider is not actually seeking to enforce

the derivative claim.” Id. See also Lone Star OB/GYN Assocs. V. Aetna Health Inc,

579 F.3d 525, 529 n. 3 (5th. Cir. 2009) (“But where the basis of the suit is entirely

independent of the ERISA plan, and thus of the plan member, an assignment of

benefits from the patient cannot confer standing.); Intra-Operative Monitoring Svcs.,

v. Humana Health Benefit Plan of La., Inc. No. 04-2621, 2005 WL 1155847 (E.D. La.

May 5, 2005); Omega Hosp., L.L.C. v. Healthnow New York, Inc., No. CIV.A. 08-1373,

2008 WL 2038933, at * 2 (E.D. La. May 9, 2008) (“While assignments were executed

by the designated patients, Plaintiff…is not standing in the shoes of these patients

in bringing its state-law claims of detrimental reliance and/or breach of oral

contract.”).

       Here, it is undisputed that Crescent is the assignee of its patients’ ERISA

benefits, and likely could have brought those derivative claims. It is also undisputed

that Crescent engaged in pre-treatment reimbursement verification with Humana

via Humana’s web portal. Numerous courts have held that a pre-treatment

reimbursement verification procedure like the one described is sufficient to give rise

to state law claims for negligent representation, breach of contract, and detrimental

reliance. See Omega Hosp., LLC v. United HealthCare Ins. Co., No. CIV. A. 15-561,




                                          5
        Case 2:19-cv-09540-CJB-MBN Document 18 Filed 09/13/19 Page 6 of 8



2015 WL 2041212 at 38 (E.D. La. April 30, 2015) (“Completely separate and apart

from the contents of the insurance policy, [Plaintiff’s] claims for negligent

misrepresentation, breach of contract, and detrimental reliance indicate duties

related to the substance of the discussions between when the parties when [Plaintiff]

contacted [Defendant] for precertification.”); see also Lone Star, F.3d at 531 (“claims

involving rate disputes involve independent legal duties and thus are not ERISA

preempted.”); Center for Restorative Breast Surgery, L.L.C. 2011 WL 1103760 (“On

the other hand, if a health care provider can assert a right to payment based on some

separate agreement between itself and an ERISA defendant (such as a provider

agreement or an alleged verification of reimbursement prior to providing medical

services), that direct claim is not completely preempted by ERISA.”).

         Thus, the analysis should not focus on what claims Crescent could have

brought, but rather what claims it chose to assert. Crescent’s state court petition is

painstakingly clear that it is only asserting its state law claims on its own behalf and

not derivatively. Crucially, Crescent specifically states its claims are “not based on

any assignment of benefits from its patients,” but instead are based on “Humana’s

solicitation and knowing acceptance of Crescent Hospital’s services.” 2 Additionally,

nothing Humana discovered in the “Patient Agreement” or any other form of

discovery indicates Crescent planned to assert derivative claims in the present action.




2
 This quote comes from ¶ 32 of Crescent’s state court petition (Rec. Doc. 1-3.) Crescent makes similar disclaimers
about basing its claims on patients’ assignments at ¶ 78. It disavows the bringing of a derivative suit at ¶ 80, and
Crescent states it is not bringing any claims on behalf of its patients at ¶ 31, 38, 45, 52, 60, 72, and 76. Crescent’s
proposed jury charges in state court also expressly disavow any claims based on assignment of rights. It truly was
painstakingly thorough disavowing.


                                                           6
     Case 2:19-cv-09540-CJB-MBN Document 18 Filed 09/13/19 Page 7 of 8



      Courts have further held the crucial question in situations like the present one

is whether the dispute is over the “right to payment, as opposed to the rate of

payment.” Memorial Hermann Hospital System v. Aetna Health Inc., No. H-11-267

2011 WL 3703770 (S.D. Texas, Aug. 23, 2011). A determination of benefits under the

terms of a plan, such as what constitutes a “Covered Service” is a right to payment

dispute, as opposed to a rate of payment. Lone Star, 579 F.3d at 531. Crescent does

not dispute what is or is not a Covered Service. Specifically, in its petition Crescent

states, “Crescent Hospital specifically does not seek any coverage determination or

finding as to what benefits may be owed/not owed under any insurance policy to or

on behalf of its patients.” ¶ 72. Rather, Crescent disputes the rate Humana is

reimbursing them for clearly defined benefits.

      Cases cited by Humana in opposition are inapposite or unpersuasive. The

majority of cases cited by Humana merely support the well-settled law that claims

brought by health care providers as ERISA benefit assignees are subject to ERISA

preemption. These cases, however, do nothing to instruct the Court as to whether

Crescent falls into that category of claimant. Humana does cite cases in support of its

position that certain pre-service procedures cannot give rise to an independent right

of payment. See Montefiore Med. Center v. Teamsters Local 272, 642 F.3d 321, 332

(2nd. Cir. 2011); Bassel v. Aetna Ins. Co. of New York, 2018 WL 4288635 * 6 (E.D.N.Y.

2018). Nonetheless, the Court finds the decisions from this District holding they can

to be more persuasive.




                                          7
        Case 2:19-cv-09540-CJB-MBN Document 18 Filed 09/13/19 Page 8 of 8



         To sum, Crescent is not asserting derivative ERISA claims because it has

affirmatively chosen not to do so, as is its right. Instead, Crescent has chosen to assert

its own claims rooted in state law, which potentially give rise to legal obligations of

Humana independent of ERISA. To the extent Humana’s allegations are true, and

Crescent is attempting to enforce derivative claims of its patients as assignee in this

suit, the Court believes Louisiana state courts are fully capable of limiting Crescent’s

potential recovery to the claims contained in the petition. 3

                                               CONCLUSION

         Accordingly,

         IT IS HEREBY ORDERED that Plaintiff’s Motion to Remand (Rec. Doc. 4)

is GRANTED and the case is hereby REMANDED to the 24th Judicial District

Court for Jefferson Parish, State of Louisiana.

         New Orleans, Louisiana, this 13th day of September, 2019.




                                                        CARL J. BARBIER
                                                        UNITED STATES DISTRICT JUDGE




3
  Humana is essentially asserting that all of Crescent’s state law claims won’t succeed based on the facts, and their
only claims with a chance of success are the potential claims based on assignment of ERISA rights. This Court does
not have jurisdiction over the claims a plaintiff may assert. It is clear on the face of its petition that Crescent is only
asserting state law claims. If the communications and interactions between Humana and Crescent were not sufficient
to give rise to these state law claims, then Crescent will fail in its suit in state court. That is Crescent’s choice.


                                                            8
